DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JOSE H. NIETO and ELIZABETH NIETO,
                           Appellants,

                                    v.

      MTGLTQ INVESTOR, L.P., CYPREXX SERVICES LLC and
                       NEWREZ, LLC,
                         Appellees.

                              No. 4D20-2034

                              [June 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502019CA10881XXXMB.

   Bruce S. Rosenwater of Bruce S. Rosenwater & Associates, P.A., West
Palm Beach, for appellants.

  Tara M. Petzoldt and Lauren G. Raines of Bradley Arant Boult
Cummings LLP, Tampa, for appellees MTGLTQ Investor, L.P. and
NewRez, LLC.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.